DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 3-12 are pending:
		Claims 1 and 3-12 are rejected. 		Claims 1, 3 and 9 have been amended. 
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/13/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 05/13/2022 has been entered.
Response to Amendments
Amendments filed have been entered. Amendments to the claims overcome §103 rejections previously set forth in final Office Action mailed 02/15/2022.
Amendments necessitate new grounds of rejection.
Response to Arguments
Arguments filed 05/13/2022 have been entered. Arguments were fully considered. 
On pages 6-14 of Applicant’s arguments, Applicant argues that:
In the present case, the combination of Wang in view of Liu and further in view of Bardosh does not teach that the organic alternative carbon source is adsorbed on the microbial carrier, let alone that the adsorption is based on surface energy caused by the size difference between the organic alternative carbon source and the microbial carrier. Instead, Wang teaches "intermingling," and Liu mentions "mixing." Intermingling or mixing are not the same as adsorbed. Particles that are intermingled or mixed are not necessarily adsorbed. Applicant emphasize that claim recites that adsorbed is based on surface energy of the microbial carrier caused by the particle size of the microbial carrier being larger than the particle size of the organic alternative carbon source. Bardosh does not even disclose a microbial carrier, let alone an organic alternative carbon source that is adsorbed on the microbial carrier. 

Wang in view of Liu and further in view of Bardosh does not disclose "a short-chain polyhydroxyalkanoate ultrafine powder on a nanoscopic scale." Wang and Liu do not disclose nanoscopic particle sizes. The Examiner cited Bardosh for the disclosure of "short-chain polyhydroxyalkanoate," but Bardosh does not disclose that the short-chain polyhydroxyalkanoate ultrafine powder is on a nanoscopic scale.

As such, Wang in view of Liu and Bardosh and further in view of Zhang fails to render obvious claim 1 and its dependent claims, including claim 3. Therefore, Applicant respectfully requests that the rejection of claim 1 and its dependent claims be withdrawn. Claim 2 has been incorporated into claim 1, and thus, is cancelled. Claims 4, 6, 7, and 9

As such, Jeris in view of Wang, Liu, Bardosh, Silfversparre fails to render obvious claim 1 and its dependent claims, including claims 5, 10, and 11. Therefore, Applicant respectfully requests that the rejection of claim 1 and its dependent claims be withdrawn. Claim 2 has been incorporated into claim 1, and thus, is cancelled. Claim 8

	This argument is persuasive in view of amendments and remarks therefore previous rejection is withdrawn. However, the claimed invention is known therefore the claims are rejected for being obvious over La, Liu and Zhang for claim 1 and Jeris, La, Liu and Zhang for claim 4. 
On pages 7-8 of Applicant’s arguments, Applicant argues that:
As such, one skilled in the art would not be motivated to combine Wang with Bardosh based on the reasons provided by the Examiner. Therefore, Applicant respectfully request that the rejection be withdrawn.

	This argument is moot because a different combination of references is relied upon. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over La (CN 108439615) in view of Liu (CN 107324505) and further in view of Zhang (CN 108503038) and by evidence of Bardosh (US 2017/0245494) and Otto (NPL document). 
	Regarding claim 1, La teaches an organic composite powder carrier (referred to as “sewage purificant” or “sewage purifying agent”; see Entire Abstract) for denitrification of wastewater (“for…” is recited as an intended use), comprising a microbial carrier (referred to as “zeolite powder”; see pg. 2) with a large equivalent particle size (large particle size is relative) and an organic alternative carbon source (referred to as “polyhydroxyalkanoate”; see pg. 2) in a form of ultrafine powder (the  elements of the purifying agent are grinded having a granularity of 0.4 micron; see pg. 2); …and wherein the organic alternative carbon source is a short-chain polyhydroxyalkanoate (the polyhydroxyalkanoate is selected from poly-3-hydroxybutyrate (PHB); see pg. 2; PHB is a short-chain polyhydroxyalkanoates by evidence of Bardosh; see ¶13)…and wherein the organic alternative carbon source is adsorbed on the microbial carrier based on surface energy of the microbial carrier  (PHB is inherently adsorbed on the zeolite powder; Applicant specification discloses zeolite powder as the microbial and short chain polyhydroxyalkanoates as the carbon source, therefore the prior art will also teach the claimed proprieties and functions; see Applicant’s specification ¶6, ¶13 and ¶15) caused by…(“caused by” is not given patentable weight because the “adsorbed on” function will occur due to the interaction between the carbon source and microbial carrier).  
	The term “ultrafine” is defined as fine to an extreme degree by Webster. All grinded material will inherently have fine particles to an extreme degree. 
	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	La does not teach (1) wherein the large equivalent particle size of the microbial carrier is on an order of approximately 10 microns, (2) ultrafine powder on a nanoscopic scale, and (3) the particle size of the microbial carrier being larger than the particle size of the organic alternative carbon source.
	In a related field of endeavor, Liu teaches a water quality cleansing agent (see Entire Abstract) comprising a carrier on order of approximately 10 microns (100-1500 mesh (8.5 micron to 150 micron)) (see pg. 5). Approximately is interpreted to be within +/- 5 microns. 
	The examiner takes note of the fact that the prior art range of 8.5 -150 microns overlaps the claimed size of approximately 10 microns (or 5-15 microns). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier particle size of La by selecting a size of 8.5-150 microns as disclosed by Liu because said size provides the benefit of maintaining microecological balance, improving breeding ecological environment and it is adapted to large-scale use (Liu, see pg. 3). 
	The combination of La and Liu does not teach (2) and (3).
	In a related field of endeavor, Zhang teaches a sewage processing composite bacteria agent (see Entire Abstract) comprising a nutrient source (soybean powder) (see pg. 2) on a nanoscopic scale (grain size less than 50 nanometers) (see pg. 2).
	The term “nanoscopic scale” is defined as 1-100 nm by evidence of Otto (Otto, see Fig. 1, on pg. 172). 
	The examiner takes note of the fact that the prior art range of <50 nanometers overlaps the claimed nanoscopic scale (1-100 nm). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carbon source particle size of La by selecting a size of 50 nanometers or less as disclosed by Zhang because said size provides the benefit of fully maintaining biological activity (Zhang, see Abstract, lines 4-6). The combination of La, Liu and Zhang teaches (3).
	Regarding claim 3, La, Liu and Zhang teach the organic composite powder carrier according to claim 1, wherein the organic alternative carbon source is used to induce denitrifying microorganisms (this limitation recites a property of the organic composite powder carrier, since the combination of La, Liu and Zhang teaches the claimed organic composite powder carrier, the properties are inherent), optimize the distribution of microbial community, and promote denitrifying bacteria (La, the sewage purificant achieves microbial active agent function; see Abstract, lines 6-9; additionally, the combination of La, Liu and Zhang teaches the claimed composite powder carrier therefore will optimize microbial community and promote denitrifying bacteria) to obtain electron donors required for nitrogen removal (this limitation recites a property of the organic composite powder carrier, since the combination of La, Liu and Zhang teaches the claimed organic composite powder carrier, the properties are inherent).  	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeris (USPN 3,956,129) in view of La (CN 108439615) in view of Liu (CN 107324505) and further in view of Zhang (CN 108503038) and by evidence of Bardosh (US 2017/0245494) and Otto (NPL document).
	Regarding claim 4, Jeris teaches the method of use in an enhanced biological nitrogen removal of a municipal wastewater treatment (denitrifying wastewater using a particulate carrier) (see Entire Abstract), wherein a carbon source is controlled (carbon source is metered; see C6/L65-68) and transmitted to a wastewater treatment biochemical pool through a feeder (corresponds to line feeding carbon source G shown in Fig. 1; see C6/L65-68). Jeris further discloses micro-organisms attached to a solid particulate carrier (see C2/L45-50).
	Jeris does not teach the organic composite powder carrier according to claim 1.
	The combination of La, Liu and Zhang teaches the organic composite powder carrier according to claim 1. In a related field of endeavor, La teaches an organic composite powder carrier (referred to as “sewage purificant” or “sewage purifying agent”; see Entire Abstract) for denitrification of wastewater (“for…” is recited as an intended use), comprising a microbial carrier (referred to as “zeolite powder”; see pg. 2) with a large equivalent particle size (large particle size is relative) and an organic alternative carbon source (referred to as “polyhydroxyalkanoate”; see pg. 2) in a form of ultrafine powder (the  elements of the purifying agent are grinded having a granularity of 0.4 micron; see pg. 2); …and wherein the organic alternative carbon source is a short-chain polyhydroxyalkanoate (the polyhydroxyalkanoate is selected from poly-3-hydroxybutyrate (PHB); see pg. 2; PHB is a short-chain polyhydroxyalkanoates by evidence of Bardosh; see ¶13)…and wherein the organic alternative carbon source is adsorbed on the microbial carrier based on surface energy of the microbial carrier  (PHB is inherently adsorbed on the zeolite powder; Applicant specification discloses zeolite powder as the microbial and short chain polyhydroxyalkanoates as the carbon source, therefore the prior art will also teach the claimed proprieties and functions; see Applicant’s specification ¶6, ¶13 and ¶15) caused by…(“caused by” is not given patentable weight because the “adsorbed on” function will occur due to the interaction between the carbon source and microbial carrier). The term “ultrafine” is defined as fine to an extreme degree by Webster. All grinded material will inherently have fine particles to an extreme degree. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). In a related field of endeavor, Liu teaches a water quality cleansing agent (see Entire Abstract) comprising a carrier on order of approximately 10 microns (100-1500 mesh (8.5 micron to 150 micron)) (see pg. 5). Approximately is interpreted to be within +/- 5 microns. The examiner takes note of the fact that the prior art range of 8.5 -150 microns overlaps the claimed size of approximately 10 microns (or 5-15 microns). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. In a related field of endeavor, Zhang teaches a sewage processing composite bacteria agent (see Entire Abstract) comprising a nutrient source (soybean powder) (see pg. 2) on a nanoscopic scale (grain size less than 50 nanometers) (see pg. 2). The term “nanoscopic scale” is defined as 1-100 nm by evidence of Otto (Otto, see Fig. 1, on pg. 172). The examiner takes note of the fact that the prior art range of <50 nanometers overlaps the claimed nanoscopic scale (1-100 nm). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Jeris by replacing the carbon source and carrier of Jeris with the composite powder source (sewage purifying agent) of La and feeding said composite carrier through a feeder because said composite provides the benefit of treating various pollutants in sewage (La, see Abstract, lines 6-9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier particle size of Jeris (as modified by La) by selecting a size of 8.5-150 microns as disclosed by Liu because said size provides the benefit of maintaining microecological balance, improving breeding ecological environment and it is adapted to large-scale use (Liu, see pg. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carbon source particle size of Jeris (as modified by La) by selecting a size of 50 nanometers or less as disclosed by Zhang because said size provides the benefit of fully maintaining biological activity (Zhang, see Abstract, lines 4-6). 
	Additionally, the combination of La, Liu, and Zhang teaches the particle size of the microbial carrier being larger than the particle size of the organic alternative carbon source.
	Regarding claim 6, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the municipal wastewater treatment according to claim 4, wherein the organic composite powder carrier is stirred (Jeris, mechanical agitation; see C6/L19-27) after being put into the wastewater treatment biochemical pool.  
	Regarding claim 7, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the municipal wastewater treatment according to claim 4, wherein the organic alternative carbon source is tightly adsorbed on the microbial carrier in advance and the organic composite powder carrier is added to the wastewater treatment biochemical pool (this limitation recites a property of the organic composite powder carrier, since the combination of Jeris, La, Liu and Zhang teaches the claimed organic composite powder carrier, the properties are inherent).
	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding claim 8, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the municipal wastewater treatment according to claim 4, wherein an equivalent particle size of the organic alternative carbon source is on a nanoscopic scale (Zhang, grain size less than 50 nanometers; see pg. 2).
	Regarding claim 9, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the municipal wastewater treatment according to claim 4, wherein the organic alternative carbon source is used to induce denitrifying microorganisms (La, the sewage purificant achieves microbial active agent function;  see Abstract, lines 6-9; additionally, the combination of Jeris, La, Liu and Zhang teaches the claimed composite powder carrier therefore will optimize microbial community and promote denitrifying bacteria), optimize the distribution of microbial community, and promote denitrifying bacteria to obtain electron donors required for nitrogen removal (this limitation recites a property of the organic composite powder carrier, since the combination of Jeris, La, Liu and Zhang teaches the claimed organic composite powder carrier, the properties are inherent).
	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeris (USPN 3,956,129) in view of La (CN 108439615) in view of Liu (CN 107324505) in view of Zhang (CN 108503038) and further in view of Silfversparre (US 2004/0029253) and by evidence of Bardosh (US 2017/0245494) and Otto (NPL document) and Miller (USPN 5,578,213).
	Regarding claim 5, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the municipal wastewater treatment according to claim 4.
	The combination of references does not teach wherein a concentration of the organic composite powder carrier in a form of a solution fed in the wastewater treatment biochemical pool is 20-50 mg/L.  
	In a related field of endeavor, Silfversparre teaches a method for growth of bacteria (see Entire Abstract) comprising a carbon source in a form of a solution (a solution is inherent because of the concentration) in range of 0.025 – 0.25 g/l (25mg/l – 250 mg/l) (see ¶37).
	The examiner takes note of the fact that the prior art range of 25-250 mg/L overlaps the claimed range of 20-50 mg/L. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the powder carrier of Jeris (as modified by La) by selecting a carbon source concentration of 25 mg/l as disclosed by Silfversparre because said concentration provides the benefit of minimizing the formation of endotoxins and preventing substrate limitation (Silfversparre, see ¶20, ¶37 and ¶39), furthermore it is known that endotoxins are containments of wastewater by evidence of Miller (Miller, see C9/L1-10).
	Regarding claim 10, Jeris, La, Liu, Zhang and Silfversparre teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the municipal wastewater treatment according to claim 5, wherein the organic composite powder carrier is stirred (Jeris, mechanical agitation; see C6/L19-27) after being put into the wastewater treatment biochemical pool.  
	Regarding claim 11, Jeris, La, Liu, Zhang and Silfversparre teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the municipal wastewater treatment according to claim 5, wherein the organic alternative carbon source is tightly adsorbed on the microbial carrier in advance and the organic composite powder carrier is added to the wastewater treatment biochemical pool (this limitation recites a property of the organic composite powder carrier, since the combination of Jeris, La, Liu and Zhang teaches the claimed organic composite powder carrier, the properties are inherent).
	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over La (CN 108439615) in view of Liu (CN 107324505) in view of Zhang (CN 108503038) and further in view of Oh (KR 2011-0084706) and by evidence of Bardosh (US 2017/0245494) and Otto (NPL document). 
	Regarding claim 12, La, Liu and Zhang teach the organic composite powder carrier according to claim 1.
	The combination of references does not teach wherein the microbial carrier is selected from either attapulgite or perlite.   
	In a related field of endeavor, Oh teaches a porous carrier (see Entire Abstract) comprising a mixture of ceramics (see pg. 9) specifically perlite (see pg. 4) which is a ceramic similar to zeolite (see pg. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the carrier (zeolite) of La with the perlite as disclosed by Oh because it provides the benefit of growing various microorganisms (Oh, see pg. 4) and because perlite is structurally similar to the carrier (zeolite) of La as both are ceramics (Oh, see pg. 4) therefore said perlite would have been considered desirable in La. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778